NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2795-19
                                                                   A-3291-19

JOHN COLASANTI,

          Petitioner-Appellant,

v.

NEW JERSEY RACING
COMMISSION,

     Respondent-Respondent.
__________________________

                   Argued August 2, 2021 – Decided August 31, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the New Jersey Racing Commission,
                   Department of Law and Public Safety, Docket Nos.
                   NJRC-7-H-18-FR and NJRC-8-H-18-TR.

                   Charles J. Uliano argued the cause for appellant John
                   Colasanti (Chamlin, Uliano & Walsh, attorneys;
                   Charles J. Uliano, of counsel; Andrew T. Walsh, on the
                   briefs).

                   Jonathan S. Sussman, Deputy Attorney General, argued
                   the cause for respondent New Jersey Racing
                   Commission (Andrew J. Bruck, Acting Attorney
            General, attorney; Sookie Bae, Assistant Attorney
            General, of counsel; Jonathan S. Sussman, on the
            briefs).

PER CURIAM

      Appellant, John Colasanti, appeals from two final agency decisions

rendered by the New Jersey Racing Commission (Commission) on January 31,

2020. In the first decision, the Commission denied Colasanti's application for a

standardbred stable employee license, referred to as a groom's license. The

second decision found that Colasanti violated regulations by transporting

racehorses after his license had been revoked, entered a race paddock that was

restricted to licensed personnel, and refused to cooperate with an investigator

who confronted him in the restricted area. The Commission imposed a two-year

suspension and a $1,000 fine on those violations. We calendared the appeals

back-to-back and now consolidate them for the purpose of issuing a single

opinion. After carefully reviewing the record in view of the arguments of the

parties and governing principles of law, we affirm both final agency decisions.

      We presume the parties are familiar with the procedural history and

pertinent facts, which need only be briefly summarized. Colasanti was first

licensed in the horseracing industry as a groom in 1988 and as a trainer in 1989.




                                       2                                   A-2795-19
A groom's license authorizes the licensee to perform duties such as walking a

racehorse or cleaning a stable. N.J.A.C. 13:70-2.1.

      In 1997, Colasanti was convicted of conspiracy to promote gambling.

That conviction was expunged in December 2010. In 2003 and 2004—long

before his conviction was expunged—Colasanti submitted applications to be

licensed as an owner and driver/trainer. Those applications required him to

disclose that he had been convicted of a crime. Colasanti failed to identify his

gambling conspiracy conviction in both his 2003 application and his first 2004

application. After the Commission Steward informed Colasanti that his 1997

conviction had been revealed in a background check, Colasanti re-submitted his

2004 application and acknowledged his criminal history. The Commission

denied Colasanti's 2004 application and revoked his 2003 license.

      Despite the revocation of his license, Colasanti continued to engage in

regulated activities—that is, activities that can only be performed by persons

who are licensed by the Commission. His mother owned and stabled racehorses

at Congress Hill Farm. He transported those horses to and from the farm and

Freehold raceway. He also brushed, walked, and placed the horses in cross ties,

which attach to each side of the harness around a horse's head.




                                       3                                  A-2795-19
      Colasanti was cited with violations alleged to have been committed

between February 14 and 16, 2018.          Specifically, he allegedly transported

racehorses, entered a race paddock restricted to licensed personnel, and failed

to cooperate with an investigator conducting a routine inspection at Congress

Hill Farm on February 14, 2018.       The investigator saw Colasanti exit an

equipment room and close and padlock the door. The investigator directed

another employee to open the equipment room and discovered what appeared to

be a large quantity of impermissible substances and paraphernalia.           The

investigator then approached Colasanti, who was placing a horse in cross ties.

The investigator identified himself and requested Colasanti's name. Colasanti

gave his first name but refused to provide his last name.

      On June 22, 2018, the Commission's Freehold Racetrack Board of Judges

(Board) conducted a hearing. The Board found Colasanti violated regulations

and suspended him for two years and imposed a $1,000 fine.             Colasanti

administratively appealed the Board's findings and the matter was transmitted

to the Office of Administrative Law (OAL).

      On August 12, 2018, Colasanti made a profanity-laced phone call directed

at that investigator after he again discovered—and reported—Colasanti's repeat

unauthorized presence on property restricted to licensed personnel.


                                       4                                   A-2795-19
      Both the Commission and Colasanti filed cross-motions for summary

decision. The Administrative Law Judge (ALJ) denied Colasanti's motion but

granted partial summary judgment in favor of the Commission with respect to

the allegation that Colasanti transported racehorses to and from Congress Hill

Farm and Freeway Raceway in February 2018. 1

      On August 5, 2019, the ALJ convened an evidentiary hearing for the

remaining regulatory violations.    Both Colasanti and Commission officials

testified at the hearing. Colasanti admitted that he assisted with the care and

maintenance of racehorses, transporting them to and from the farm, brushing

them, and applying cross ties when they were getting ready for a race. He

claimed to be unaware that he was prohibited from engaging in those activities

by reason of the revocation of his license.

      On December 20, 2019, the ALJ issued an initial decision finding that

Colasanti improperly entered the paddock in violation of N.J.A.C. 13:71-6.13

and failed to cooperate with a Commission investigator in violation of N.J.A.C.

13:71-26.7. The ALJ upheld the penalty imposed by the Board.



1
    Colasanti does not appeal from the grant of partial summary judgment.
Accordingly, the finding that he transported racehorses without being licensed
is not before us in this appeal. See Sklodowsky v. Lushis, 417 N.J. Super. 648,
657 (App. Div. 2011) ("An issue not briefed on appeal is deemed waived.").

                                        5                                A-2795-19
      On August 10, 2018, Colasanti also applied for a groom's license. On

October 12, 2018, a Commission Assistant Director conducted an informal

hearing to assess Colasanti's character and qualifications.       Colasanti was

afforded an opportunity to present evidence in support of his application.

      On November 29, 2018, the Assistant Director issued a letter denying the

groom's license application. The Assistant Director found that Colasanti failed

to meet his burden to present evidence of good character, citing the gambling

conviction, his failure to disclose the conviction in prior license applications,

his working with and transporting racehorses without a license, his failure to

cooperate with an investigator, and his "profanity-laced, abusive phone call"

made to that investigator. Colasanti appealed the denial and that matter was also

transmitted to the OAL.

      On December 20, 2019, the ALJ rendered an initial decision finding that

Colasanti's conduct demonstrated a lack of integrity that justified the

Commission's denial of the license. Colasanti testified he was not aware that

the Commission's rules precluded him from transporting or working with

racehorses after his license revocation. The ALJ found that testimony was less

than credible. In contrast, the ALJ credited the Assistant Director's testimony.




                                       6                                     A-2795-19
      The ALJ also held it was improper for the Assistant Director to have

considered Colasanti's expunged gambling conviction. The ALJ nonetheless

concluded there was sufficient additional evidence to demonstrate Colasanti's

lack of character and concluded that he did not satisfy the requirements for

licensure.

      On January 31, 2020, the Commission issued a Final Agency Decision,

adopting the ALJ's findings of fact. The Commission also adopted the ALJ's

conclusions of law with one exception: the Commission determined that it was

not improper to consider Colasanti's expunged conviction because that

conviction "related adversely to the occupation for which licensure was being

sought." See N.J.S.A. 2A:168A-1 and -2. 2 The Commission further stressed the

highly regulated nature of the horse racing industry and parimutuel wagering,



2
 In support of its decision, the Commission also cited to N.J.A.C. 13:71-7.3,
which provides in relevant part:

             The Commission may refuse to issue or renew a license
             or may suspend or revoke a license issued pursuant to
             this section if it shall find that the applicant . . . has been
             convicted of a crime in any jurisdiction, or is
             associating or consorting with any person or persons . .
             . convicted of a crime[,] . . . or has consorted with
             bookmakers, touts[,] or persons of similar pursuits, . . .
             or has been guilty of or engaged in similar related or
             like practices.

                                           7                                   A-2795-19
highlighting its specific authority "to revoke or refuse to issue a license if in the

opinion of the [C]ommission the revocation or refusal to issue such license is in

the public interest." See N.J.S.A. 5:5-33.

                                         I.

      We preface our analysis of both appeals by acknowledging that the scope

of our review of an administrative agency's final decision is limited. In re

Herrmann, 192 N.J. 19, 27 (2007). The "final determination of an administrative

agency . . . is entitled to substantial deference." In re Eastwick Coll. LPN-to-

RN Bridge Program, 225 N.J. 533, 541 (2016) (citing Univ. Cottage Club of

Princeton N.J. Corp. v. N.J. Dep't of Env't. Prot., 191 N.J. 38, 48 (2007)). "An

administrative agency's final quasi-judicial decision will be sustained unless

there is a clear showing that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record." Herrmann, 192 N.J. at 27.

      In contrast, an agency's interpretation of a statute or case law is subject to

de novo review. Russo v. Bd. of Trs., Police & Firemen's Ret. Syst., 206 N.J.

14, 27 (2011) (citing Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549

(2002)). Thus, in reviewing an agency's decision, we also examine whether the

agency erred in applying the law to the facts. Twp. Pharmacy v. Div. of Med.

Assistance & Health Servs., 432 N.J. Super. 273, 283–84 (2013) (citing In re


                                         8                                    A-2795-19
Stallworth, 208 N.J. 182, 194 (2011)). If our review of the record shows that

the agency's finding is clearly mistaken, the decision is not entitled to judicial

deference. See H.K. v. Dep't of Human Servs., 184 N.J. 367, 386 (2005).

      The burden is on the appellant to demonstrate grounds for reversal.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

See also In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001) (finding "a

'strong presumption of reasonableness attaches to the actions of the

administrative agencies'") (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993)). An appellate court "ordinarily should not disturb an administrative

agency's determinations or findings unless there is a clear showing that (1) the

agency did not follow the law; (2) the decision was arbitrary, capricious, or

unreasonable; or (3) the decision was not supported by substantial evidence." In

re Virtua-West Jersey Hosp. Voorhees for a Certificate of Need, 194 N.J. 413,

422 (2008); see also Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(noting that the abuse of discretion standard is established "when a decision is

'made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis'") (quoting Achacoso-Sanchez v.

Immigr. & Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).




                                        9                                   A-2795-19
      Where an agency's decision satisfies the foregoing criteria, we accord

substantial deference, recognizing "the agency's 'expertise and superior

knowledge of a particular field.'" Circus Liquors, Inc. v. Governing Body of

Middletown Twp., 199 N.J. 1, 10 (2009) (quoting Greenwood v. State Police

Training Ctr., 127 N.J. 500, 513 (1992)). We do not second-guess or substitute

our judgment for that of the agency, and therefore, we do not "engage in an

independent assessment of the evidence as if [we were] the court of first

instance." In re Taylor, 158 N.J. 644, 656 (1999) (quoting State v. Locurto, 157

N.J. 463, 471 (1999)); see also Hargrove v. Sleepy's, LLC, 220 N.J. 289 (2015)

("[A] court owes substantial deference to the agency's expertise and superior

knowledge of a particular field . . . even if the court would have reached a

different result in the first instance.").

      Our deference to agency decisions "applies to the review of disciplinary

sanctions as well." Herrmann, 192 N.J. at 28 (citing Knoble v. Waterfront

Comm'n of N.Y. Harbor, 67 N.J. 427, 431–32 (1975)). "In light of the deference

owed to such determinations, when reviewing administrative sanctions, the 'test

. . . is "whether such punishment is so disproportionate to the offense, in light

of all the circumstances, as to be shocking to one's sense of fairness."'" Id. at

28–29 (alteration in original) (quoting In re Polk, 90 N.J. 550, 578 (1982)). "The


                                             10                             A-2795-19
threshold of 'shocking' the court's sense of fairness is a difficult one, not met

whenever the court would have reached a different result." Id. at 29.

                                        II.

       We first consider Colasanti's challenge to the Commission's determination

that he violated regulations. Colasanti contends he was under no obligation to

cooperate with the investigator who confronted him at Congress Hill Farm. He

also contends the penalty imposed was shocking to the sense of fairness. We

reject these contentions.

        Colasanti argues that pursuant to the plain language of N.J.A.C. 13:71-

26.7, 3 the duty to cooperate applies only to persons who are licensed by the

Commission. We believe that in the unique circumstances of this case, Colasanti


3
    N.J.A.C. 13:71-26.7 provides:

             Every association, all officials and employees thereof,
             and all persons licensed in any capacity by the
             Commission shall give every possible cooperation,
             aid[,] and assistance to any department, bureau,
             division, officer, agent or inspector, or any other person
             connected with the United States Government, or with
             the State of New Jersey, who may be investigating or
             prosecuting any matter involving a violation of any law,
             or any rules or regulations of the Commission. Failure
             to cooperate will subject the person or persons involved
             to a fine, suspension[,] or both.



                                        11                                 A-2795-19
was required to cooperate with the official who confronted him in a restricted

area. When, as in this instance, a groom's license is revoked but the person

disregards the revocation and continues to transport and work with racehorses—

acting essentially as if the license remained in force—that person remains

subject to the duty to cooperate. We agree with the Commission that in these

circumstances, the failure to apply the regulatory duty to cooperate would

hamper the Commission's ability to enforce regulations, investigate possible

violations, and ensure the integrity of racing.     Even if we were to accept

Colasanti's construction of the regulation and reverse the Commission's

determination that he breached a duty to cooperate with the investigator under

N.J.A.C. 13:71-26.7, the remaining violations amply support the decision to

impose a two-year suspension and $1,000 fine.

      We reject Colasanti's contention that such a penalty was disproportionate

to the violations and inconsistent with penalties imposed by the Commission on

other violators. The Commission was authorized to impose a fine up to $50,000.

N.J.A.C. 13:71-2.3(a)(2).    We deem it especially significant that although

knowledge of the rules is not required to violate them, see State v. Wickliff, 378

N.J. Super. 328, 335 (App. Div. 2005), the ALJ found that Colasanti's testimony

that he was not aware of the rules was "less than credible." In practical effect,



                                       12                                   A-2795-19
Colasanti ignored the license revocation by continuing to engage in regulated

activities. In view of his wanton disregard of the Commission's authority and

the restrictions imposed to safeguard the integrity of the horse racing industry,

we decline to second-guess the judgment of the Commission as to the amount

of the monetary penalty, which in no way is "shocking to one's sense of

fairness." Herrmann, 192 N.J. at 28–29 (citing Polk, 90 N.J. at 578).

                                        III.

      Colasanti contends the Commission's final decision to deny his license

application was arbitrary and capricious. He claims the Commission improperly

considered his expunged conviction and applied the wrong standard when

considering his integrity as distinct from his character. We disagree.

      Horse racing is a highly regulated industry, and the Commission must

ensure public confidence in the integrity of the wagers placed on races.

Consequently, the Commission is granted the statutory power to refuse to issue

a license in the public interest. N.J.S.A. 5:5-33.

      As a general proposition, "the grant of authority to an administrative

agency is to be liberally construed in order to enable the agency to accomplish

its statutory responsibilities and that the courts should readily imply such

incidental powers as are necessary to effectuate fully the legislative intent." N.J.


                                        13                                    A-2795-19
Guild of Hearing Aid Dispensers v. Long, 75 N.J. 544, 562 (1978). See State v.

Dolce, 178 N.J. Super. 275, 286 (App. Div. 1981) (acknowledging the "broad

powers conferred upon the Racing Commission in light of statutory policy

sought to be achieved by our Legislature"). Furthermore, as we have noted, we

recognize the Commission's experience and expertise in matters concerning the

racehorse industry. The Legislature has entrusted the Commission to ensure that

license applicants are suitable to work in that heavily regulated industry.

N.J.S.A. 5:5-34.

       Colasanti argues on appeal that the Commission erred in relying on

N.J.A.C. 13:71-7.7, 4 which applies to licenses for an owner, driver, and trainer,




4
    N.J.A.C. 13:71-7.7 provides:

             All applications for owner, driver[,] and trainer license
             and registration of stable name and multiple owner
             registration must be examined by the steward for and
             on behalf of the New Jersey Racing Commission. The
             steward shall ascertain if the applicant is qualified as to
             ability and integrity, and shall report his findings to the
             New Jersey Racing Commission.

             1. In considering each application for a license, the
             steward may require the applicant, as well as the
             applicant's endorsers, to appear before him.



                                        14                                  A-2795-19
and not just N.J.A.C. 13:71-7.28, 5 which applies specifically to applications for

a groom's license. The former regulation expressly refers to the "integrity" of

the applicant. The latter regulation does not use the word "integrity," but rather

refers to the qualities of "character" and "reputation." Colasanti argues the

Commission applied what he claims is a more demanding standard than the one

that applies to applicants for a groom's license under N.J.A.C. 13:71-7.28,

implying that "integrity" is not an appropriate consideration.




              2. The burden shall be upon the applicant to show that
              he, she or it is qualified in every respect to receive the
              license applied for.

              3. Ability, as well as integrity, must be clearly shown
              by the applicant in order to receive the steward's
              recommendation to the New Jersey Racing
              Commission for the granting of the license.

              [(emphasis added).]
5
    N.J.A.C. 13:71-7.28 provides in pertinent part:

              An applicant for a license as a groom must satisfy the
              commission that he possesses the necessary
              qualifications, both mental and physical, to perform the
              duties required. Elements to be considered, among
              others, shall be character, reputation, temperament,
              experience, knowledge of the rules of racing and of the
              duties of a groom.

              [(emphasis added).]

                                         15                                 A-2795-19
      That contention is meritless.     The list of characteristics set forth in

N.J.A.C. 13:71-7.28 is not exhaustive, as made clear by the explicit use of the

phrase "among others." We believe a license applicant's "integrity" is closely

related to—if not indistinguishable—from the qualities of character and

reputation. Indeed, in this context, the words "integrity" and "character" are

substantially synonymous. The conclusion that an applicant's integrity may be

considered in evaluating an application for a groom's license, moreover, is

consistent with the ejusdem generis principle of statutory interpretation. Cf.

State v. Hoffman, 149 N.J. 564, 584 (1997) (explaining that "[u]nder this rule,

when general words follow specific words in a statutory enumeration, the

general words are construed to embrace only the objects similar in nature to

those objects enumerated by the preceding specific words") (quoting Hovbilt,

Inc. v. Twp. of Howell, 263 N.J. Super. 567, 571 (App. Div. 1993)). We deem

Colasanti's integrity, as that term is used in N.J.A.C. 13:71-7.7, to be similar in

nature to elements explicitly listed in N.J.A.C. 13:71-7.28—namely, character

and reputation. The Commission's determination that Colasanti lacked the

requisite integrity to serve as a groom, therefore, was an appropriate

consideration in denying his license application.




                                       16                                    A-2795-19
      We next turn to Colasanti's contention that the Commission was precluded

from considering his expunged gambling conspiracy conviction under Chapter

52 of the New Jersey Code of Criminal Justice, N.J.S.A. 2C:52-1 to -32.1, and

the Rehabilitated Convicted Offenders Act (RCOA), N.J.S.A. 2A:168A-1 to -

16. We hold that neither statute categorically prohibits the Commission from

considering a license applicant's expunged conviction. N.J.S.A. 2C:52-1(a)

defines expungement and explicitly lists the governmental entities that are

required to remove an expunged conviction from their files. At the time this

matter was decided, the relevant part of that statute provided:

            Except as otherwise provided in this chapter,
            expungement shall mean the extraction and isolation of
            all records on file within any court, detention or
            correctional facility, law enforcement or criminal
            justice agency concerning a person's detection,
            apprehension, arrest, detention, trial or disposition of
            an offense within the criminal justice system.

       We agree with the Commission that for purposes of chapter 52 of Title

2C, it is a licensing agency, not a law enforcement or criminal justice agency.

In E.A. v. N.J. Real Estate Comm'n, we explained:

            Although plaintiff argues that "all persons and all
            entities must comply" with the expungement order,
            both the order and the enabling legislation clearly have
            a more limited reach. The expungement order here is
            directed solely to the Clerk of the Superior Court and
            "any law enforcement agency" which possesses

                                      17                                 A-2795-19
            relevant records. That focus of the order is consistent
            with the statutory definition of expungement, i.e., the
            extraction and isolation of records on file within "any
            court, detention or correctional facility, law
            enforcement or criminal justice agency." Plaintiff does
            not contend, nor do we find any reason to conclude, that
            either of the defendants is a law enforcement or
            criminal justice agency. Cf. Maietta v. N.J. Racing
            Comm'n, 93 N.J. 1, 8–10 (1983); In re Schmidt, 79 N.J.
            344, 354–55 (1979). Plaintiff argues, rather, that there
            is an inequity in permitting a State licensing agency to
            maintain and use records of an occurrence which is
            elsewhere "deemed not to have occurred" (N.J.S.A.
            2C:52-27). If that result is inequitable, the remedy
            must be a legislative one.

            [208 N.J. Super. 65, 68 (App. Div. 1986).]

      Furthermore, under the RCOA, an expunged conviction may be

considered provided it is considered as one of several factors. See Storcella v.

State Dep't. of Treas., Div. of State Lottery, 296 N.J. Super. 238, 243 (App. Div.

1997) (explaining the RCOA only "prohibits a licensing authority from

automatically disqualifying an applicant based on the convictions alone"). 6

      The RCOA specifically allows a licensing authority to deny an applicant

a license due to a conviction if the conviction relates adversely to the occupation


6
   We reject Colasanti's argument that an expungement conclusively establishes
rehabilitation, rendering the nature and circumstances of the conviction
irrelevant for purposes of a license application. As we have noted, we do not
believe a licensing agency is categorically precluded from considering an
expunged conviction.

                                       18                                    A-2795-19
for which the license is being sought.       N.J.S.A. 2A:168A-2.      That statute

provides:

            In determining that a conviction for a crime relates
            adversely to the occupation, trade, vocation,
            profession[,] or business, the licensing authority shall
            explain in writing how the following factors, or any
            other factors, relate to the license or certificate sought:

            a. The nature and duties of the occupation, trade,
            vocation, profession[,] or business, a license or
            certificate for which the person is applying;

            b. Nature and seriousness of the crime;

            c. Circumstances under which the crime occurred;

            d. Date of the crime;

            e. Age of the person when the crime was committed;

            f. Whether the crime was an isolated or repeated
            incident;

            g. Social conditions which may have contributed to the
            crime;

            h. Any evidence of rehabilitation, including good
            conduct in prison or in the community, counseling or
            psychiatric treatment received, acquisition of
            additional academic or vocational schooling, successful
            participation in correctional work-release programs, or
            the recommendation of persons who have or have had
            the applicant under their supervision.




                                       19                                   A-2795-19
      Based on the above factors, the record before us shows ample factual and

legal support for the Commission's decision to deny licensure. We underscore

that Colasanti's gambling conspiracy conviction relates directly to public

confidence in the integrity of an industry that involves gambling. We note also

that defendant's crime was not a youthful indiscretion, as he was nearly thirty

years old when the offense was committed in 1996.

      We add that even if we were to discount the expunged conviction, as the

ALJ aptly noted, there was sufficient additional evidence to demonstrate

Colasanti's lack of qualifications for licensure.     The ALJ highlighted, for

example, his failure to disclose the conviction on license applications submitted

years before it was expunged, his lack of credibility in testifying that he was not

aware that an unlicensed person could not transport or work with racehorses,

and his intemperate interaction with a Commission official.         We therefore

conclude the Commission's decision to deny the groom's license application is

supported by substantial credible evidence and is not arbitrary, capricious, or

unreasonable.

      To the extent we have not addressed them, any remaining arguments

raised by Colasanti lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).


                                       20                                    A-2795-19
Affirmed.




            21   A-2795-19